DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 3; there appears to be a missing paragraph number for a paragraph between paragraph 9 and paragraph 10.
Page 4, para 0011; “one or more virtual machines (VM) (145 A-B, 140 generally)” should apparently be -- one or more virtual machines (VM) (145 A-B, 145 generally) –
Page 4, para 0011, line 8; “the VMs 170” should apparently be -- the VM 145 –
Page 10, para 0026; there appears to be a typographical error “singe output stream” of -- single output stream --   
Appropriate correction is required.
Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  
Regarding claims 1, 11 and 18; there appear to be a typographical error “communication the cluster” of -- communication with the cluster -- at the end of the claim respectively.  
Claims 2 – 10, 12 – 17, 19 and 20 are dependent claims and thus also objected.
Regarding claim 6, the first occurrence of the acronym “http” should be spelled out.
Regarding claim 17, the preamble of the claim “the system of claim 11” does not commensurate with the base method claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 8, and 10 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eck et al., (US 2013/0013953 A1) (hereinafter “Eck”) in view of Masser (US 2014/0019093 A1) (hereinafter “Masser”).
	
Regarding claim 1, Eck discloses; a system [i.e., computing environment 200 (see figure 3), (page 4, para 0047) i.e., computing device 600 (see figure 8), (page 6, para 0066)], comprising: 
a cluster of nodes [i.e., guest partition 102a…including different elements (see figure 3), (page 4, para 0047)], wherein the cluster includes an application programming interface (API) server [i.e., the guest operating environment 200 includes application programming interface (API) 204 (see figure 3), (page 4, para 0047 - 0048)] and one component [i.e., application 112 (see figure 3), (page 4, para 0047 – 0048)]; 
a memory [i.e., computing device 600 comprising a memory 608 (see figure 8), (page 6, para 0067)]; and 
a processor in communication with the memory [i.e., process 602 in communication with the memory  (see figure 8), (page 6, para 0068)], wherein the processor is configured to: initialize an interface to the API server, wherein the interface is operable to send status information from the one or more components within the cluster via a single output stream [i.e., the application programming interface (API) 204 is used to monitor the health and performance of the application 112 (page 4, para 0048), (see figure 3) ]; configure the API server, via the interface, to modify the single output stream of the API server to output status information associated with a first component of the one or more components within the cluster [i.e., the application 112 responds through the API 204 with health monitoring data (page 5, para 0053), (page 4, para 0048), (page 6, para 0063), (see figure 5)], wherein the single output stream sends the status information external to the cluster [i.e., the health and monitoring data 214 is then forwarded to the application health monitor and recovery engine 136 (page 6, para 0063), (see figures 3 and 5)]; aggregate the status information [i.e., performance monitor log 308 stores performance data related to the operation of the components. The performance data collected during the course of the execution of an application through a performance monitor tool (page 1, para 0018), (page 5, para 0055 and 0059), (see figure 8)]; determine, based on the aggregated status information received from the API server, whether the cluster is at a failure point [i.e.,…based on this performance data determine whether or not the application 112 in the guest partition 102a is performing poorly (page 4, para 0051), (see figure 3) i.e., analyzes the health monitoring data (page 6, para 0063), (see figure 5)].
Eck does not disclose;
in response to determining that the cluster is at a failure point, set an execution signal to false, wherein the execution signal is accessible to an automation tool in communication the cluster.
However, Masser discloses;
in response to determining that a cluster is at a failure point, set an execution signal to false, wherein the execution signal is accessible to an automation tool in communication the cluster [i.e., in block 603, it is determined whether an error condition is detected i.e., crashing or freezing of the base application in computing unit 310. If an error condition is detected in block 603, the test performed by the testing device 320 is stopped in block 604 ( page 4, para 0044), (see figures 3 and 6) i.e., a testing device 320 having the testing program 322 is connected to the computing unit 310 (see figure 3), (page 2, para 0031)].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Eck by adapting the teachings of Masser to incrementally increasing a system workload such as the virtualized environment of Eck to test a stress of the environment (See Masser; page 1, para 0001).
Regarding claim 2, Eck discloses; the system of claim 1, wherein the one component includes applications executing on the cluster [i.e., guest partition 1 102a includes an application 112 (see figure 3), (page 4, para 0047 – 0048)].
Regarding claim 3, Eck discloses; the system of claim 1 [i.e., (see claim 1 above)].
Eck does not disclose;
wherein upon detecting that the execution signal is set to false, the automation tool stops sending stimulus to the cluster.
However, Masser discloses;
wherein upon detecting that the execution signal is set to false, the automation tool stops sending stimulus to the cluster [i.e., in block 603, it is determined whether an error condition is detected i.e., crashing or freezing of the base application in computing unit 310. If an error condition is detected in block 603, the test performed by the testing device 320 is stopped in block 604 (emphasis added) (page 4, para 0044), (see figures 3 and 6) i.e., a testing device 320 having the testing program 322 is connected to the computing unit 310 (see figure 3), (page 2, para 0031)].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Eck by adapting the teachings of Masser to incrementally increasing a system workload such as the virtualized environment of Eck to test a stress of the environment (See Masser; page 1, para 0001).
Regarding claim 4, Eck discloses; the system of claim 3 [i.e., (see claim 3 above)].
Eck does not disclose;
wherein stimulus includes inputs to an application executing in the cluster, wherein execution of the application affects the first component.
However, Masser discloses;
wherein stimulus includes inputs to an application executing in the cluster, wherein execution of the application affects the first component [i.e., the test is run by providing a series of jobs to a base program to be run by the base program…jobs include simulated client computer accessing the base program, started tasks, simulated terminals…simulated users or any other measure of supplying a workload to a base program (page 4, para 0043), (see figures 1, 2 and 6)].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Eck by adapting the teachings of Masser to incrementally increasing a system workload such as the virtualized environment of Eck to test a stress of the environment (See Masser; page 1, para 0001).
Regarding claim 5, Eck discloses; the system of claim 3 [i.e., (see claim 3 above)].
Eck does not disclose;
wherein stimulus includes one or more inputs sent to one or more components within the cluster.
However, Masser discloses;
wherein stimulus includes one or more inputs sent to one or more components within the cluster [i.e., the test is run by providing a series of jobs to a base program to be run by the base program…jobs include simulated client computer accessing the base program, started tasks, simulated terminals…simulated users or any other measure of supplying a workload to a base program (page 4, para 0043), (see figures 1, 2 and 6)].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Eck by adapting the teachings of Masser to incrementally increasing a system workload such as the virtualized environment of Eck to test a stress of the environment (See Masser; page 1, para 0001).
Regarding claim 6, Eck discloses; the system of claim 1, wherein the execution signal is accessible through an http interface [i.e., health monitoring engine 124 is accessing the guest partition 102a from remote location (see figure 3)].
Regarding claim 7, Eck discloses; the system of claim 1, wherein the processor is further configured to: store the received status information external to the cluster [i.e., performance monitor log 308 stores performance data related to the operation of the components. The performance data collected during the course of the execution of an application through a performance monitor tool (page 1, para 0018), (page 5, para 0055 and 0059), (see figure 8)].
Regarding claim 8, Eck discloses; the system of claim 1 [i.e., (see claim 1 above)].
Eck does not disclose;
wherein the automation tool is stress testing the first component.
However, Masser discloses;
wherein the automation tool is stress testing the first component [i.e., the testing program 318 for testing a stress tolerance of the base program 316 (page 2, para 0031), (see figure 3)].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Eck by adapting the teachings of Masser to incrementally increasing a system workload such as the virtualized environment of Eck to test a stress of the environment (See Masser; page 1, para 0001).
Regarding claim 10, Eck discloses; the system of claim 1 [i.e., (see claim 1 above)].
Eck does not disclose;
wherein the processor is further configured to: in response to determining that the cluster is stable, set an execution signal to true.
However, Masser discloses;
wherein the processor is further configured to: in response to determining that the cluster is stable, set an execution signal to true [i.e., in block 603, there is no error condition is detected (page 4, para 0044), (see figures 3 and 6) i.e., a testing device 320 having the testing program 322 is connected to the computing unit 310 (see figure 3), (page 2, para 0031)].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Eck by adapting the teachings of Masser to incrementally increasing a system workload such as the virtualized environment of Eck to test a stress of the environment (See Masser; page 1, para 0001).
Regarding claim 11, Eck discloses; a method, comprising: 
initializing an interface to the API server, wherein the interface is operable to send status information from the one or more components within the cluster via a single output stream [i.e., the application programming interface (API) 204 is used to monitor the health and performance of the application 112 (page 4, para 0048), (see figure 3)]; 
configuring the API server, via the interface, to modify the single output stream of the API server to output status information associated with a first component of the one or more components within the cluster [i.e., the application 112 responds through the API 204 with health monitoring data (page 5, para 0053), (page 4, para 0048), (page 6, para 0063), (see figure 5)], wherein the single output stream sends the status information external to the cluster [i.e., the health and monitoring data 214 is then forwarded to the application health monitor and recovery engine 136 (page 6, para 0063), (see figures 3 and 5)]; 
aggregating the status information [i.e., performance monitor log 308 stores performance data related to the operation of the components. The performance data collected during the course of the execution of an application through a performance monitor tool (page 1, para 0018), (page 5, para 0055 and 0059), (see figure 8)]; 
determining, based on the aggregated status information received from the API server, whether the cluster is at a failure point [i.e.,…based on this performance data determine whether or not the application 112 in the guest partition 102a is performing poorly (page 4, para 0051), (see figure 3) i.e., analyzes the health monitoring data (page 6, para 0063), (see figure 5)].
Eck does not disclose;
in response to determining that the cluster is at a failure point, setting an execution signal to false, wherein the execution signal is accessible to an automation tool in communication the cluster.
However, Masser discloses;
in response to determining that a cluster is at a failure point, seting an execution signal to false, wherein the execution signal is accessible to an automation tool in communication the cluster [i.e., in block 603, it is determined whether an error condition is detected i.e., crashing or freezing of the base application in computing unit 310. If an error condition is detected in block 603, the test performed by the testing device 320 is stopped in block 604 ( page 4, para 0044), (see figures 3 and 6) i.e., a testing device 320 having the testing program 322 is connected to the computing unit 310 (see figure 3), (page 2, para 0031)].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Eck by adapting the teachings of Masser to incrementally increasing a system workload such as the virtualized environment of Eck to test a stress of the environment (See Masser; page 1, para 0001).
Regarding claim 12, Eck discloses; the method of claim 11, wherein the one or more components includes applications executing on the cluster [i.e., guest partition 1 102a includes an application 112 (see figure 3), (page 4, para 0047 – 0048)].
Regarding claim 13, Eck discloses; the method of claim 11 [i.e., (see claim 11 above)].
Eck does not disclose;
wherein upon detecting that the execution signal is set to false, the automation tool modifies stimulus send to the cluster.
However, Masser discloses;
wherein upon detecting that the execution signal is set to false, the automation tool modifies stimulus send to the cluster [i.e., in block 603, it is determined whether an error condition is detected i.e., crashing or freezing of the base application in computing unit 310. If an error condition is detected in block 603, the test performed by the testing device 320 is stopped in block 604 (emphasis added) (page 4, para 0044), (see figures 3 and 6) i.e., a testing device 320 having the testing program 322 is connected to the computing unit 310 (see figure 3), (page 2, para 0031)].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Eck by adapting the teachings of Masser to incrementally increasing a system workload such as the virtualized environment of Eck to test a stress of the environment (See Masser; page 1, para 0001).
Regarding claim 14, Eck discloses; the method of claim 13 [i.e., (see claim 13 above)].
Eck does not disclose;
wherein modifying stimulus sent to the cluster includes stopping all stimulus sent to the cluster.
However, Masser discloses;
wherein modifying stimulus sent to the cluster includes stopping all stimulus sent to the cluster [i.e., in block 603, it is determined whether an error condition is detected i.e., crashing or freezing of the base application in computing unit 310. If an error condition is detected in block 603, the test performed by the testing device 320 is stopped in block 604 (emphasis added) (page 4, para 0044), (see figures 3 and 6) i.e., a testing device 320 having the testing program 322 is connected to the computing unit 310 (see figure 3), (page 2, para 0031)].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Eck by adapting the teachings of Masser to incrementally increasing a system workload such as the virtualized environment of Eck to test a stress of the environment (See Masser; page 1, para 0001).
Regarding claim 15, Eck discloses; the method of claim 13 [i.e., (see claim 13 above)].
Eck does not disclose;
wherein stimulus includes one or more inputs sent to one or more components within the cluster.
However, Masser discloses;
wherein stimulus includes one or more inputs sent to one or more components within the cluster [i.e., the test is run by providing a series of jobs to a base program to be run by the base program…jobs include simulated client computer accessing the base program, started tasks, simulated terminals…simulated users or any other measure of supplying a workload to a base program (page 4, para 0043), (see figures 1, 2 and 6)].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Eck by adapting the teachings of Masser to incrementally increasing a system workload such as the virtualized environment of Eck to test a stress of the environment (See Masser; page 1, para 0001).
Regarding claim 16, Eck discloses; the method of claim 11 [i.e., (see claim 11 above)].
Eck does not disclose;
wherein the automation tool is executing a chaos test on the cluster.
However, Masser discloses;
wherein the automation tool is executing a chaos test on the cluster [i.e., the testing program 318 for testing a stress tolerance of the base program 316 (page 2, para 0031), (see figure 3)].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Eck by adapting the teachings of Masser to incrementally increasing a system workload such as the virtualized environment of Eck to test a stress of the environment (See Masser; page 1, para 0001).
Regarding claim 17, Eck discloses; the system of claim 11 [i.e., (see claim 11 above)].
Eck does not disclose;
further comprising: in response to determining that the cluster is stable, setting an execution signal to true.
However, Masser discloses;
further comprising: in response to determining that the cluster is stable, setting an execution signal to true [i.e., in block 603, there is no error condition is detected (page 4, para 0044), (see figures 3 and 6) i.e., a testing device 320 having the testing program 322 is connected to the computing unit 310 (see figure 3), (page 2, para 0031)].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Eck by adapting the teachings of Masser to incrementally increasing a system workload such as the virtualized environment of Eck to test a stress of the environment (See Masser; page 1, para 0001).
Regarding claim 18, Eck discloses; a non-transitory machine readable medium storing code, which when executed by a processor is configured to [i.e., (see figure 8)]: 
initialize an interface to the API server, wherein the interface is operable to send status information from the one or more components within the cluster via a single output stream [i.e., the application programming interface (API) 204 is used to monitor the health and performance of the application 112 (page 4, para 0048), (see figure 3)]; 
configure the API server, via the interface, to modify the single output stream of the API server to output status information associated with a first component of the one or more components within the cluster [i.e., the application 112 responds through the API 204 with health monitoring data (page 5, para 0053), (page 4, para 0048), (page 6, para 0063), (see figure 5)], wherein the single output stream sends the status information external to the cluster [i.e., the health and monitoring data 214 is then forwarded to the application health monitor and recovery engine 136 (page 6, para 0063), (see figures 3 and 5)]; 
aggregate the status information [i.e., performance monitor log 308 stores performance data related to the operation of the components. The performance data collected during the course of the execution of an application through a performance monitor tool (page 1, para 0018), (page 5, para 0055 and 0059), (see figure 8)]; 
determine, based on the aggregated status information received from the API server, whether the cluster is at a failure point [i.e.,…based on this performance data determine whether or not the application 112 in the guest partition 102a is performing poorly (page 4, para 0051), (see figure 3) i.e., analyzes the health monitoring data (page 6, para 0063), (see figure 5)].
Eck does not disclose;
in response to determining that the cluster is at a failure point, set an execution signal to false, wherein the execution signal is accessible to an automation tool in communication the cluster.
However, Masser discloses;
in response to determining that a cluster is at a failure point, set an execution signal to false, wherein the execution signal is accessible to an automation tool in communication the cluster [i.e., in block 603, it is determined whether an error condition is detected i.e., crashing or freezing of the base application in computing unit 310. If an error condition is detected in block 603, the test performed by the testing device 320 is stopped in block 604 (page 4, para 0044), (see figures 3 and 6) i.e., a testing device 320 having the testing program 322 is connected to the computing unit 310 (see figure 3), (page 2, para 0031)].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Eck by adapting the teachings of Masser to incrementally increasing a system workload such as the virtualized environment of Eck to test a stress of the environment (See Masser; page 1, para 0001).
Regarding claim 19, Eck discloses; the non-transitory machine readable medium of claim 18, wherein when the code is executed the processor is further configured to: store the received status information external to the cluster [i.e., performance monitor log 308 stores performance data related to the operation of the components. The performance data collected during the course of the execution of an application through a performance monitor tool (page 1, para 0018), (page 5, para 0055 and 0059), (see figure 8)].
Regarding claim 20, Eck discloses; the non-transitory machine readable medium of claim 18 [i.e., (see claim 18 above)].
Eck does not disclose;
wherein when the code is executed the processor is further configured to: in response to determining that the cluster is stable, set an execution signal to true.
However, Masser discloses;
wherein when the code is executed the processor is further configured to: in response to determining that the cluster is stable, set an execution signal to true [i.e., in block 603, there is no error condition is detected (page 4, para 0044), (see figures 3 and 6) i.e., a testing device 320 having the testing program 322 is connected to the computing unit 310 (see figure 3), (page 2, para 0031)].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Eck by adapting the teachings of Masser to incrementally increasing a system workload such as the virtualized environment of Eck to test a stress of the environment (See Masser; page 1, para 0001).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9; 
the prior art of record, Eck and Masser disclose the system of claim 1, 
However, Eck and Masser do not disclose “wherein aggregating comprises: receiving status information from the first component and a second component within the cluster; determining whether the status information from the second component affects the first component; and upon determining that the status information from the second component does affect the first component, combining the status information from the first component with the status information from the second component”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Michelsen (US 9,110,496 B1) discloses monitoring performance of machines implementing virtual test and dynamically provision additional machines for meeting the testing needs based on the monitoring.
Chirgwin (US 9,424,171 B1) discloses resource-constrained test automation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194